Name: 86/88/EEC, Euratom: Council Decision of 10 March 1986 concerning the conclusion of the Framework Agreement for scientific and technical cooperation between the European Communities and the Kingdom of Norway
 Type: Decision
 Subject Matter: Europe;  international affairs;  cooperation policy
 Date Published: 1986-03-24

 Avis juridique important|31986D008886/88/EEC, Euratom: Council Decision of 10 March 1986 concerning the conclusion of the Framework Agreement for scientific and technical cooperation between the European Communities and the Kingdom of Norway Official Journal L 078 , 24/03/1986 P. 0026 - 0026*****COUNCIL DECISION of 10 March 1986 concerning the conclusion of the Framework Agreement for scientific and technical cooperation between the European Communities and the Kingdom of Norway (86/88/EEC, Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the recommendation from the Commission, Whereas the Framework Agreement for scientific and technical cooperation between the European Communities and the Kingdom of Norway should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Framework Agreement for scientific and technical cooperation between the European Communities and the Kingdom of Norway is hereby approved on behalf of the European Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification, provided for in Article 13 of the Agreement. Done at Brussels, 10 March 1986. For the Council The President H. van den BROEK